Citation Nr: 0217475	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  99-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed dysentery.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the RO.  

It is noted that in the May 1998 decision the RO also denied 
service connection for a seizure disorder.  The veteran 
appealed this determination.  

However, as the RO in a November 1999 decision granted 
service connection for a seizure disorder, this issue is not 
before the Board for the purpose of appellate review.  



REMAND

On his VA Form 9, Appeal to Board of Veterans' Appeals, 
received by the RO in October 1999, the veteran indicated 
his desire to appear at a hearing at the RO before a Member 
of the Board.  

In response to a December 2000 letter from the RO regarding 
Board hearings conducted at the RO, the veteran waived his 
right to an in-person hearing and desired a videoconference 
hearing at the RO before a Member of the Board.  

In a September 2002 letter, the RO notified the veteran that 
his requested videoconference hearing at the RO before the 
Board was scheduled for November 6, 2002.  

In a statement dated in October 2002 (of which a facsimile 
was received at the Board on November 7, 2002), the veteran 
responded that he wished to decline the videoconference 
hearing and preferred instead to wait for a future visit by 
a Member of the Board.  

In November 2002, the undersigned Member of the Board 
reviewed a motion of the veteran and found that good cause 
had been shown for failing to appear for the scheduled 
hearing and for failing to provide a timely request for a 
new hearing date.  It was stated that the RO would be 
contacted in order for it to schedule the veteran for a 
hearing at the RO before a Member of the Board.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a) (2002)).  The revisions to 
the regulations provide that a Member of the Board may 
remand a case to the RO in order to correct a procedural 
defect.  

It is also noted that it is the policy of the Board to 
remand issues such as have been presented in this case.  See 
Chairman's Memorandum 01-02-01, para. 9(c)(5) (Jan. 29, 
2002), noting that a BVA "Travel Board" hearing is one of 
the actions that must be accomplished at the RO level on 
account of current law requiring it.  

Therefore, the Board has determined that remand of the issue 
is required.  

Accordingly, the case is REMANDED to the RO for the 
following action:

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for a personal hearing at the RO 
before a Member of the Board of 
Veterans' Appeals.  All indicated 
development should be taken this regard.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  




